                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

RANDOLPH A. JACKSON, JR,                        )
                                                )
                    Plaintiff,                  )
                                                )
v.                                              )       Case No. CIV-19-197-D
                                                )
CAVALIER RENTAL CAR CO. et al.,                 )
                                                )
                    Defendants.                 )

                                       ORDER

      Plaintiff Randolph Jackson, an Arizona state prisoner appearing pro se, initiated this

action relying on 42 U.S.C §§ 1983, 1985(3) against twelve Defendants, four doing

business or residing in Oklahoma (“Oklahoma Defendants”) and eight located or residing

in Arizona (“Arizona Defendants”). R&R [Doc. No. 10] at 1–2. The matter was referred

to United States Magistrate Judge Suzanne Mitchell for initial proceedings, in accordance

with 28 U.S.C. § 636 (b)(1)(B),(C).

       On May 1, 2019, the magistrate judge issued a Report and Recommendation

(“Report”) wherein she recommended dismissal without prejudice of Plaintiff’s claims

against the Oklahoma Defendants for lack of subject matter jurisdiction, and dismissal of

the claims against the Arizona Defendants for lack of personal jurisdiction. Report at 13.

The R&R also recommends denying Defendants’ Motion to Dismiss [Doc. No. 8] as moot.

      Plaintiff’s objections were due on May 22, 2019, which he timely filed on May 20,

2019 [Doc. No. 12]. Nevertheless, Plaintiff subsequently filed a Motion for Leave to
Amend [Doc. No. 13] on May 28, 2019, requesting the Court grant him leave to amend his

complaint.

       In his Objection, Plaintiff presents no persuasive argument or authority that would

cause this Court to reject the magistrate judge’s conclusions. To the extent Plaintiff

attempts to introduce new arguments in his objection, the Court notes that “[i]ssues raised

for the first time in objections to the magistrate judge’s recommendation are deemed

waived.” Marshall v. Chater, 75 F.3d 1421, 1426 (10th Cir. 1996).

       The Court has reviewed the Report, as well as the case record, and fully concurs in

the Report. Therefore, the Court, having conducted a de novo review,1 finds that Plaintiff’s

objections should be overruled, and hererby ADOPTS the Report and Recommendation

[Doc. No. 10] in its entirety.

       The Court further notes that Plaintiff’s request for leave to amend was filed after his

time to file objections had elapsed, and his objections nowhere request leave to amend. As

the recommendation is for dismissal without prejudice, Plaintiff is afforded an opportunity

to cure any perceived deficiencies in the complaint by properly refiling his case.

       IT IS THEREFORE ORDERED that Defendants’ Motion to Dismiss [Doc. No.

8] is DENIED AS MOOT.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to Amend [Doc.

No. 13] is DENIED AS MOOT.


1
  Pursuant to. Rule 72, where the district court refers dispositive matters to a magistrate
judge for a report and recommendation, the district court “must determine de novo any part
of the magistrate judge's disposition that has been properly objected to.” FED. R. CIV. P.
72(b)(3); Birch v. Polaris Indus., Inc., 812 F.3d 1238, 1246 (10th Cir. 2015).
                                              2
      IT IS FURTHER ORDERED that Plaintiff’s claims against Defendants are

DISMISSED WITHOUT PREJUDICE. A separate judgment will be entered

accordingly.

      IT IS SO ORDERED this 27th day of February, 2019.




                                       3
